 


115 HRES 223 IH: Calling on the People’s Republic of China (PRC) to cease its retaliatory measures against the Republic of Korea in response to the deployment of the U.S. Terminal High Altitude Area Defense (THAAD) to U.S. Forces Korea (USFK), and for other purposes.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 223 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2017 
Mr. Yoho (for himself, Mr. Marino, Mr. Kelly of Pennsylvania, Mr. Connolly, Mr. Rogers of Alabama, and Mr. Bera) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Calling on the People’s Republic of China (PRC) to cease its retaliatory measures against the Republic of Korea in response to the deployment of the U.S. Terminal High Altitude Area Defense (THAAD) to U.S. Forces Korea (USFK), and for other purposes. 
 
 
Whereas the United States-Republic of Korea (ROK) alliance constitutes a lynchpin of United States foreign policy in maintaining peace and security on the Korean Peninsula, in Northeast Asia and beyond;  Whereas the Democratic People’s Republic of Korea (DPRK), also known as North Korea, has continued engaging in destabilizing provocations by developing and testing its nuclear and ballistic missile programs in clear violation of six United Nations Security Council Resolutions;  
Whereas, on March 5, 2017, North Korea launched four ballistic missiles from Tongchang-ri, in northwest North Korea that flew an average of 620 miles before falling into the sea between North Korea and Japan, following the launch on February 11, 2017;  Whereas the 15-member United Nations Security Council issued a statement condemning the March 5 missile launches as being in grave violation of North Korea’s international obligations under six relevant Security Council resolutions;  
Whereas the Republic of Korea and the United States made an alliance decision to deploy the Terminal High Altitude Area Defense (THAAD) system to U.S. Forces Korea (USFK) as a self-defensive measure to ensure the security of the ROK and its people, and to protect Alliance military forces from North Korea’s growing weapons of mass destruction and ballistic missile threats;  Whereas, on March 6, 2017, the first components of the THAAD anti-missile system, including two launchers, arrived at Osan Air Base in the Republic of Korea;  
Whereas the Republic of Korea and the United States reiterated on numerous occasions that the THAAD system would be deployed solely for the purpose of defending against North Korean nuclear and missile threats and would not be directed towards any third-party nations;  Whereas U.S. Pacific Command (PACOM) stated that North Korea’s accelerating program of nuclear weapons tests and ballistic missile launches constitute a threat to international peace and security, and that the THAAD battery is a strictly defensive capability and poses no threat to other countries in the region;  
Whereas Hwang Kyo-Ahn, the Acting President of the Republic of Korea reiterated the need for early deployment of THAAD and further stated that the Government of the Republic of Korea would look aggressively for ways to effectively strengthen the United States extended deterrence in South Korea;  Whereas a spokesman for the Chinese Ministry of Foreign Affairs, Geng Shuang, denounced the alliance’s decision to deploy the THAAD system and vowed that Beijing would take the necessary steps to safeguard our own security interests further warning that the two countries should not go further and further down the wrong road;  
Whereas China has engaged in unreasonable and inappropriate retaliatory measures against the Republic of Korea, its businesses and its people in an attempt to halt the deployment of THAAD;  Whereas no less than fifty-five Lotte supermarkets across China had been shut down and the Korean businesses located across China have been the target of various inspections by the Chinese authorities following the Lotte Group’s swap of a golf course in Seongju for the THAAD battery site;  
Whereas an American company partnering with Lotte has also been directly affected by these measures;  Whereas travel industry sources in China said they were instructed by the Chinese authorities not to sell any tour packages to South Korea, both group and individual, effective March 15, 2017;  
Whereas Secretary of State Rex Tillerson stated on March 17, 2017, that this is not the way for a regional power to help resolve what is a serious threat to everyone, and that we urge China to address the threat that makes it necessary, that being the escalating threat from North Korea;  Whereas China cancelled numerous cultural shows and music performances agreed to and under contract with agencies and companies from the Republic of Korea;  
Whereas China’s retaliatory measures against South Korea potentially constitutes a violation of its World Trade Organization (WTO) obligations; and  Whereas China’s retaliatory measures against South Korea in an attempt to block the implementation of THAAD is unacceptable: Now, therefore, be it 
 
That the House of Representatives— (1)condemns North Korea’s recent ballistic missile tests and its announcement of being in the final stages of a potential Intercontinental ballistic missile (ICBM) test;  
(2)urges the United States Government to take all necessary measures to protect its citizens and allies in the region and closely cooperate with the international community to eliminate North Korea’s nuclear and ballistic missile programs.  (3)supports the prompt deployment of the THAAD system to counter the North Korean threat and welcomes the arrival of its first elements into USFK in the Republic of Korea;  
(4)commends the Government of the Republic of Korea for its firm commitment and timely cooperation to ensure the effective deployment of THAAD;  (5)condemns China’s retaliatory measures against the Republic of Korea, its businesses and its people in response to the deployment of the THAAD to protect against North Korea;  
(6)urges the Chinese government to immediately cease its diplomatic intimidation and economic coercion against the Republic of Korea in an attempt to block the THAAD deployment; and  (7)calls on the Chinese government to exercise its considerable influence to pressure North Korea to give up its nuclear and ballistic missile programs instead of undermining South Korea’s sovereign right to defend itself against the North Korean threat.  
 
